Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As orally discussed by telephone on March 28, 2022 and noted in the only interview summary of record, Applicant sought clarification of the lack of unity requirement based on the preliminary amendment to the claims filed 5/28/2020. As stated in the telephone conversation, the lack of unity requirement should reflect three different groupings instead of two groupings.
First Group, First Apparatus claims 1-3 and 5-10; Group II, Method claims 11, 13, and 20; and Group III, Second Apparatus claims 21-28. In written response, Applicant has amended claims of the third grouping, namely claims 21-28. These claim amendments were not discussed in the telephone conversation on March 28, 2022.  In response to such claim amendments and acknowledgement of Applicants own recited status identifiers, claims 21-28 will remain withdrawn from consideration at this time. In good faith, should allowable subject matter be found later in prosecution, Applicants may request rejoinder of the withdrawn subject matter.  An office action follows based on the claims of Group I, 1-3 and 5-10.  
Applicant’s election without traverse of Group I, claims 1-3 and 5-10 as noted in the reply filed on 5/24/2022 is acknowledged.

Information Disclosure Statement
Acknowledgement is made of the consideration of Parsekian et al “Extrusion On-Demand Pattern Coating Using A Hybrid Manufacturing Process” on the PTO-892 Form mailed with the lack of unity requirement (3/25/2022).  Thus, the Parsekian document has been crossed out on the PTO-1449 Form with receipt date of 5/28/2020.

Specification
The abstract of the disclosure is objected to because it should be a single paragraph on a clean sheet.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informality:  on the bottom of page 5, FIGS. 6A-6D should be changed to --FIGS. 6A-6B--.  
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Applicants need to add the language concerning the “third interaction channel; wherein each of the first and second inlet channels having a channel inlet coincident with the respective first and second fluid inlets in the slot die; and wherein the third interaction channel is fluidly connected to an upstream end to the first and second inlet channels, and at a downstream end to a fluid multi-material outlet in the slot die” as recited in claim 1 to the specification.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicants recite a third interaction channel and in the last few lines, Applicants set forth a fluid multi-material outlet and it is unclear whether this apparatus is configured or designed such that the first fluid material and the second fluid material mix due to the interaction channel?
In claim 5, Applicants recite “eight channels,…” followed by channel listings and it is unclear that the slot die comprises eight channels, said eight channels including first and second inlet channels,…and fiver additional interaction channels.  Clarification is necessary.
In claim 6, Applicants recite “eight fluid inlets,…” followed by inlet listings and it is unclear that the slot die comprises eight fluid inlets, said eight fluid inlets including the first and second fluid inlets,…etc. as recited.  Clarification is necessary.
In claim 7, Applicants recite “eight channels,…” followed by channel listings and it is unclear that the slot die comprises eight channels, said eight channels including first and second inlet channels,…etc. as recited.  Clarification is necessary.
In claim 8, Applicants recite “creeping flow” and it is unclear what constitutes “creeping flow”?
In claim 9, Applicants define the apparatus by the apparatus.  Do Applicants mean to recite --said slot die comprises a material selected from,…and combinations thereof--?
In claim 10, Applicants define the apparatus by the apparatus.  Do Applicants mean to recite --said slot die configured to generate a scaled alternating-stripe pattern,…--etc?
                                                       Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102 as being by Parsekian et al (hereinafter “Parsekian”; Extrusion on-demand pattern coating using a hybrid manufacturing process”(Non-patent literature (NPL)).  
Parsekian provides a slot die having a body with first and second plates (see Fig. 3C; page 2 of NPL), at least two fluid inlets (as shown in Fig. 3C, 8 horizontal fluid inlets), one fluid inlet for feeding first material (PVA) into the slot die and the other fluid inlet for feeding second material (PEDOT:PSS; see pages 2-3 of NPL) into the slot die, and at least two or more channels or cavities (see 8 vertical channels or cavities in Figs. 3A-3C) formed inside of the slot die, one channel for receiving the first material (PVA), and the other channel for receiving second material (PEDOT:PSS), each of the channels having a channel inlet end and channel outlet end, at the outlet which are in communication with an upstream end to a downsteam end to an outlet in the slot die wherein a fluid multi-material can be deposited.  The Parsekian apparatus would be configurable to converge materials as evidenced by Fig. 5, IV. The Parsekian apparatus would be configurable to extrude material(s) to effect spreading or coalescence (see Fig. 7 (d)). 
Regarding claim 9, see page 3, under 3.1 Materials, second full paragraph wherein 316 steel is used in making the apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Parsekian et al (hereinafter “Parsekian”; Extrusion on-demand pattern coating using a hybrid manufacturing process”(NPL) in view of  Cloeren (US 4,197,069).  
Parsekian provides a slot die having a body with first and second plates (see Fig. 3C; page 2 of NPL), at least two fluid inlets (as shown in Fig. 3C, 8 horizontal fluid inlets), one fluid inlet for feeding first material (PVA) into the slot die and the other fluid inlet for feeding second material (PEDOT:PSS; see pages 2-3 of NPL) into the slot die, and at least two or more channels or cavities (see 8 vertical channels or cavities in Figs. 3A-3C) formed inside of the slot die, one channel for receiving the first material (PVA), and the other channel for receiving second material (PEDOT:PSS), each of the channels having a channel inlet end and channel outlet end, at the outlet which are in communication with an upstream end to a downsteam end to an outlet in the slot die wherein a fluid multi-material can be deposited.  The Parsekian apparatus would be configurable to converge materials as evidenced by Fig. 5, IV. The Parsekian apparatus would be configurable to extrude material(s) to effect spreading or coalescence (see Fig. 7 (d)). Parsekian does not explicitly set forth an interaction channel defined by a converging cross-section from the upstream end to downstream end.  However, Cloeren discloses a slot die wherein each of the channels therein include converging channels (i.e., converging corss-section) establishing laminar flow of fluid materials to effect a multi-ply laminate product as evidenced by col. 6, lines 62 to col. 7, line 9.  In light of the teachings of Cloeren, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide converging or interaction channel(s) in the Parsekian apparatus in order to establish laminar flow of fluid materials to discharge of a multi-ply laminate product from the outlet of the slot die. 
Regarding claim 2, the apparatus as defined by the combination above would provide for  converging or interaction channel(s) to effect laminar flow.
Regarding claim 3, the apparatus as defined by the combination above would provide for  converging or interaction channel(s) to effect laminar flow wherein the third interaction channel defines a volume extending in a flow direction from an upstream upper portion to a downstream lower portion; and wherein the volume of the third interaction channel has a converging cross-sectional area from the upstream upper portion to the downstream lower portion.
Regarding claim 5, while Parsekian recognizes up to eight channels (see Figs. 3(a)-3(c)) and the apparatus as defined by the combination above would be capable of having at least one or more converging or interaction channels each defining a volume, Parsekian is silent concerning each converging channel having a width upstream greater than a width downstream.  Cloeren sets forth converging channels wherein a width of the channel inlet end of each converging channel is greater than a width of the channel outlet end of each of the converging channels as shown in Fig. 2 (col. 6, lines 62-col. 7, line 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a width of the channel inlet end of each of the converging channels of the apparatus as defined by the combination above to be greater than a width of the channel outlet end of each of the converging channels in order to benefit from laminar or non-turbulent flow of materials from the slot die, maintain a desired pressure, and equity in flow velocity (col. 6, lines 62 to col. 7, line 50).
Regarding claim 6, the apparatus as defined by the combination above would provide for plural inlets up to eight as set forth by Parsekian (see Fig. 3c) using plural diverse materials because Cloeren recognizes that diverse fluid materials with different viscosities can be used (col. 10, lines 20-34) resulting in maintenance of laminar flow of the diverse fluid materials.
 Regarding claim 7, Parsekian recognizes up to eight channels (see Fig. 3(a-c)) and the apparatus as defined by the combination above would be capable of having at least one or more converging or interaction channels each defining a volume, Parsekian is silent concerning eight  converging channels.  However, in light of teachings of Cloeren having plural converging channels effecting laminar flow (see Fig. 2; col. 6, lines 62-col. 7, line 9), one of ordinary skill in the art would readily appreciate providing an appropriate number of converging channels in the apparatus as defined by the combination above in accordance with the number “n” of multi-ply laminate product to be formed from the outlet of the slot die. 
Regarding claim 8, the apparatus as defined by the combination above would provide for plural channels having desired flow of fluid material(s) therethrough in accordance with the viscosity of each fluid material used therein.
Regarding claim 9, see Parsekian, page 3, under 3.1 Materials, second full paragraph wherein 316 steel is used in making the apparatus.
Regarding claim 10, the apparatus as defined by the combination above would provide for scaled alternating stripe pattern between materials because Parsekian recognizes interaction of adjacent beads of material (page 3, 3rd paragraph; Fig. 3).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth the state of the art with respect to a multi-channel slot die used with different materials:  Liu et al (US 6423140).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
6/16/2022